FORET, Judge.
Debona Glass & Mirror, Inc. (Debona) filed a petition for review with the District Court for the Parish of Rapides of a decision of the State of Louisiana, Department of Labor, Board of Review, regarding unemployment benefits being paid to a former employee, Percy Lee Aymond, Jr. Pursuant to Debona’s petition for review, the district court found that Debona had not received proper notice of the unemployment claim being processed and therefore, had not waived the right to object to the payment of unemployment benefits to the former employee. The district court remanded the case to the Department of Labor to hear evidence and make a determination of Debona’s prior employee’s eligibility for unemployment benefits. The Department of Labor appeals from the judgment of the district court.
Both the Department of Labor, appellant herein, and Debona, appellee, agree that the judgment appealed from is not a final judgment.
“Appeals may be taken only from final judgments and from interlocutory judgments which may cause irreparable injury. La.C.C.P. art. 2083. A final judgment is one that determines the merits in whole or in part. A judgment that only determines preliminary matters in the course of an action is an interlocutory judgment. La.C.C.P. art. 1841; Leblanc v. Leblanc, 451 So.2d 1279 (La.App. 3rd Cir.1984).”
Boudreaux v. Seascope, Inc., 471 So.2d 1157, 1159 (La.App. 3 Cir.1985)
*918Therefore, the threshold issue before this Court is whether the State has demonstrated that the ruling of the district court, remanding the case to the Department of Labor for further evidence, will cause irreparable injury entitling them to an appeal prior to final judgment.
We find that no such showing has been made on behalf of the State. Having to proceed with an evidentiary hearing, and the cost incident therein, does not constitute irreparable injury. See Trice v. Simon, 233 So.2d 609 (La.App. 3 Cir.1970); Dimarco v. Ace Transp., Inc., 496 So.2d 1201 (La.App. 5 Cir.1986). Thus, we do not find that the judgment ordering the case remanded for the taking of additional evidence will cause irreparable injury.
For the reasons stated above, we dismiss the appeal of the Louisiana Department of Labor, Office of Employment Security, at its costs.
APPEAL DISMISSED.